NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted April 2, 2020*
                                  Decided April 6, 2020

                                         Before

                            DIANE P. WOOD, Chief Judge

                            JOEL M. FLAUM, Circuit Judge

                            AMY C. BARRETT, Circuit Judge


No. 19-1160

EARL CONNER,                                    Appeal from the United States District
     Plaintiff-Appellant,                       Court for the Northern District of Illinois,
                                                Eastern Division.

      v.                                        No. 17 C 7299

CHRISTOPHER VACEK                               Rebecca R. Pallmeyer,
and JAMES MASON,                                Chief Judge.
      Defendants-Appellees.

                                       ORDER

       After police officers responding to a domestic-violence call broke down his door
and arrested him in front of his daughter, Earl Conner sued a police sergeant and fire
captain involved in the response. He asserts that they violated his Fourth Amendment


      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19-1160                                                                          Page 2

rights when they entered his apartment and arrested him without a warrant. The
district court entered summary judgment for the defendants, and we affirm.

       We credit Conner’s version of events to the extent that it is supported by
admissible evidence and is not clearly contradicted by the video and audio recording of
the episode. See Scott v. Harris, 550 U.S. 372, 379–81 (2007); Tolliver v. City of Chicago,
820 F.3d 237, 241 (7th Cir. 2016). Late one afternoon in 2016, Conner returned to his
Chicago apartment, where his ex-girlfriend Cameshia Martin was watching their
one-year-old daughter. Martin did not live with Conner or have keys to the apartment,
but she kept a night kit there and often stayed over with their child. (Conner admits
that he frequently left the back door unlocked so Martin could get in.) Conner found
Martin in his bedroom, and the two began arguing. The argument escalated, and Martin
eventually ran out of the apartment. She called 911 from the sidewalk, reporting that
Conner had assaulted her and requesting medical assistance. Conner stayed in the
bedroom with their daughter.

       Emergency services dispatched police, fire, and medical units in response to
Martin’s call. Chicago Fire Department Captain James Mason was among the first on
scene and remained briefly to administer medical treatment to Martin until an
ambulance came. Later, when Mason was no longer present, Sergeant Christopher
Vacek of the Chicago Police Department arrived and began investigating the
domestic-battery report. Other officers told Vacek about Martin’s report that Conner
pushed their one-year old daughter aside, then pulled Martin’s hair and beat her with a
golf club. Vacek knocked on Conner’s front door to try to talk to him. Conner did not
respond. (He admits that he saw the police outside and heard knocking but asserts that
Vacek did not identify himself or ask him to open the door at this point.)

       Vacek then questioned Martin as she was being treated in the ambulance for
injuries. Martin claimed that she had a key to the apartment but left it inside when she
ran out. When she said that Conner did not stay with her all the time, Vacek asked
about their living situation:

       Vacek: He stays somewhere else?

       Martin: No. He stays here, but if he’s gone for two or three days, he’ll be
       downtown. On Michigan.

       Vacek: Okay. But on a regular basis, you guys stay together, and he stays with
       the child?
No. 19-1160                                                                            Page 3

       Martin: No. She goes to daycare. I drop her off and pick her up.

       Vacek: Sure, but what I’m saying is, when he stays there, the child’s there too?

       Martin: Yeah.

Vacek’s bodycam captured Martin asking him to break down the apartment door
because she believed that her daughter was in danger. She assured Vacek that, although
there was a dog in the apartment, it would not bite. Vacek told her he would arrest
Conner on entry, called for backup, and asked some of the firefighters present to help
break down the door.

       Before forcing entry into Conner’s apartment, Vacek knocked one last time and
asked Conner to open the door. Conner admits that he heard the knock and Vacek’s
request this time, but he did not respond. Officers then broke down the door and
entered the apartment with their guns drawn. They found Conner in the bedroom with
his daughter and arrested him. He was later charged with several counts of domestic
abuse and child endangerment. Prosecutors eventually dismissed the child
endangerment count, but a jury found Conner guilty of battering Martin.

       After his conviction, Conner sued Vacek and Mason under 42 U.S.C. § 1983 for
entering his apartment and arresting him without a warrant, and for maliciously
prosecuting him in violation of state law. The district court dismissed the malicious
prosecution claims at screening. See 28 U.S.C. §§ 1915(e)(2), 1915A. Later, it entered
summary judgment on the remaining claims for Mason and Vacek. The claims against
Mason failed because no evidence showed that he entered Conner’s apartment or was
otherwise personally involved in the alleged constitutional violations. As for Vacek, the
court explained that the sergeant reasonably believed he had valid consent to enter the
apartment, and also that exigent circumstances existed permitting a warrantless entry.
The court further ruled that Vacek had probable cause to arrest Conner for domestic
battery because he observed Martin receiving treatment for injuries that she reported
Conner had inflicted.

        We review summary judgment rulings de novo. See Tolliver, 820 F.3d at 241. We
begin with Conner’s claims against Mason. To recover damages under 42 U.S.C. § 1983,
a plaintiff must establish that a defendant was personally responsible for any alleged
deprivations of constitutional rights. See Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009); Colbert
v. City of Chicago, 851 F.3d 649, 657 (7th Cir. 2017). Although certain members of the
Chicago Fire Department were involved in the forced entry and present during the
No. 19-1160                                                                       Page 4

arrest, Mason left the scene before they entered the apartment. Because he was not
present during—much less personally involved in—the search, seizure of evidence, or
arrest, Mason cannot be liable for any alleged constitutional violation.

        As for the claims against Vacek, Conner maintains that Vacek entered his
apartment unlawfully because he did not have a warrant or permission to enter.
Though Conner is correct that a warrantless search is presumptively unreasonable, a
search conducted with the consent of a person with apparent authority over a property
is a well-recognized exception. See Georgia v. Randolph, 547 U.S. 103, 106 (2006);
United States v. Mojica, 863 F.3d 727, 731–32 (7th Cir. 2017). Here, Martin not only gave
Vacek permission to enter but also asked him to break down the front door because, she
said, her daughter was in danger. Though Conner attempted to dispute this by
submitting a handwritten note in which Martin denied giving Vacek permission to
enter, the district court was correct not to credit this statement because it was unsworn
and the audio from Vacek’s bodycam squarely contradicts it. See Scott, 550 U.S. at 380.

        Conner next argues that, even if Martin appeared to consent, she did not have
authority to do so because she did not live in the apartment, her name was not on the
lease, and her report that her daughter was in danger was false. Our focus, however, is
on whether Vacek reasonably believed that she could consent based on what he knew at
the time. See United States v. Alexander, 573 F.3d 465, 474 (7th Cir. 2009). Factors we
consider in evaluating the reasonableness of an officer’s belief that someone has
authority over a premises include whether that person has a key, says that they reside
there, has children and pets at the address, keeps personal belongings there, and is
allowed to enter when the owner is not home. See United States v. Groves, 530 F.3d 506,
509–10 (7th Cir. 2008).

       All of these factors were present in this case. Vacek knew that Martin had called
911 for an incident of domestic abuse that occurred at the address, that her daughter
lived at the apartment, and that she was allowed to enter to care for her daughter when
Conner was not home. Martin also represented to Vacek that she had left her key in the
apartment when she fled and that she had a dog at the address. When Vacek’s
questions suggested that he believed Martin lived at the apartment with Conner, she
did not correct him. Based on what he was told by other officers and what he learned
from following up with Martin, Vacek reasonably believed that Martin had authority to
allow him to enter the premises. Compare United States v. Ryerson, 545 F.3d 483, 489
(7th Cir. 2008) (third party who removed child, was locked out, had no personal
property in a residence, and maintained a second residence may still have apparent
No. 19-1160                                                                        Page 5

authority based on knowledge of premises and claims of continued use) with
United States v. Terry, 915 F.3d 1141, 1145 (7th Cir. 2019) (not reasonable to assume
person who appears to be an overnight guest has authority absent further inquiry).

        Conner also contends that the defendants were not entitled to summary
judgment on his claims for unlawful arrest and imprisonment. He insists that, because
the child-endangerment report was false and that charge was ultimately dismissed,
Vacek did not have probable cause to arrest him. But probable cause to believe that a
person has committed any crime defeats a claim of false arrest, so long as the officer’s
belief is reasonable based on what was known to him at the time. See Devenpeck v.
Alford, 543 U.S. 146, 152 (2004); Holmes v. Vill. of Hoffman Estates, 511 F.3d 673, 682
(7th Cir. 2007). Here, Vacek knew that Martin reported that Conner pushed their child
and battered Martin with a golf club. And, as he observed her being treated for injuries,
the sergeant had no reason to doubt the report’s credibility. Because Martin was a
victim and an eyewitness, her reports alone gave Vacek probable cause to arrest
Conner. See Woods v. City of Chicago, 234 F.3d 979, 996 (7th Cir. 2000).

       Conner also faults the district court for disregarding Martin’s medical records
from his state-court proceedings, suggesting that they undermine the story that he
battered her. But again, in assessing the existence of probable cause, we can look only to
what the arresting officer knew at the time. Furthermore, as long as his
domestic-battery conviction stands, we cannot entertain any attempt by Conner to
dispute the essential facts that support it. See Heck v. Humphrey, 512 U.S. 477, 486–87
(1994); Viramontes v. City of Chicago, 840 F.3d 423, 428 (7th Cir. 2014).

     We have considered Conner’s other arguments, which primarily attack the
conduct of his criminal trial in state court, and none has merit.

                                                                              AFFIRMED